UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


PETER S. HERRICK, P.A.,           :
                                  :
           Plaintiff,             :
                                  :
     v.                           : Civil Action No. 08-0035 (JR)
                                  :
U.S. CUSTOMS AND BORDER           :
PROTECTION,                       :
                                  :
           Defendant.             :

                             MEMORANDUM

           Peter Herrick sued to obtain the names and addresses of

individuals from whom the U.S. Customs and Border Protection had

seized currency in ten cases.   Suzuki Decl. ¶¶ 6, 13.   Customs

turned over names but not addresses of the individuals in eight

cases that had been closed, withholding information about the two

that were pending at the time of Herrick’s FOIA appeal.    Customs

moves for summary judgment, arguing that its search was adequate,

that 19 C.F.R. § 103.32 permits limiting the disclosure in

seizure cases to names only, and that FOIA Exemptions 6 and 7(C)

are applicable.   Dkt. #5.   Herrick concedes the adequacy of the

search and the propriety of withholding information about pending

cases but cross-moves for summary judgment, arguing that the

addresses were improperly withheld under the FOIA exemptions.

Dkt. #7.   Customs’ motion will be granted because, even if

§ 103.32 permits disclosures of the addresses, FOIA Exemption

7(C) was properly applied.
                       FOIA Exemption (7)(C)

          The documents qualify as “records or information

compiled for law enforcement purposes,” and so the only question

is whether disclosure of the addresses could “reasonably be

expected to constitute an unwarranted invasion of personal

privacy[.]”   5 U.S.C. § 552(b)(7)(C); see, Quinon v. FBI, 86 F.3d

1222, 1228 (D.C. Cir. 1996); Seized Property Recovery, Corp. v.

U.S. Customs and Border Protection, 502 F.Supp.2d 50, 56 (D.D.C.

2007); Suzuki Decl. ¶¶ 14, 24.    Answering this question requires

“the reviewing court to weigh the public interest in the release

of information against the privacy interest in nondisclosure.”

Schrecker v. U.S. Dept. of Justice, 349 F.3d 657, 661 (D.C. Cir.

2003).

          The Supreme Court has held “as a categorical matter

that a third party's request for law enforcement records or

information about a private citizen can reasonably be expected to

invade that citizen's privacy, and that when the request seeks no

official information about a Government agency, but merely

records that the Government happens to be storing, the invasion

of privacy is unwarranted.”   U.S. Dept. of Justice v. Reporters

Comm. For Freedom of Press, 489 U.S. 749, 780 (1989) (Exemption

7(C) properly applied to prevent a news organization from

obtaining individuals’ rap sheets) (internal quotations omitted).

A panel of this Circuit has further held “categorically that,


                                 - 2 -
unless access to the names and addresses of private individuals

appearing in files within the ambit of Exemption 7(C) is

necessary in order to confirm or refute compelling evidence that

the agency is engaged in illegal activity, such information is

exempt from disclosure.”     SafeCard Services, Inc. v. S.E.C., 926

F.2d 1197 (D.C. Cir. 1991) (Exemption 7(C) properly applied to

“the names and addresses of potential witnesses or litigants in

SEC stock manipulation investigations.”); see, Nation Magazine v.

United States Customs Serv., 71 F.3d 885, 896 (D.C. Cir. 1995)

(applying SafeCard).

            Those decisions are controlling and dispositive.   The

addresses plaintiff seeks reveal nothing about Customs or what it

is up to.    Customs is not alleged to be connected to any possibly

illegal activity.    When a court is required to balance privacy

interests against the public interest but is “shown no public

interest in [disclosure] . . . [it] need not linger . . . .”

National Ass'n of Retired Federal Employees v. Horner, 879 F.2d

873, 879 (D.C. Cir. 1989).

Conclusion

            For the reasons set out above, the defendants’ motion

for summary judgment, Dkt. #5, will be granted, and the




                                 - 3 -
plaintiff’s cross motion for summary judgment, Dkt. #7, will be

denied in an order that accompanies this memorandum.




                                    JAMES ROBERTSON
                              United States District Judge




                              - 4 -